        Case 3:20-cv-00687-RDM Document 22-1 Filed 04/24/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 ROY WILMOTH, JR., et al.,

        Plaintiffs,

        v.                                          Case No. 1:19-cv-03556

 ALEX AZAR, in his capacity as Secretary of
 the United States Department of Health and
 Human Services,

        Defendant.



             [PROPOSED] ORDER GRANTING THE PLAINTIFFS’ MOTION FOR
                           SUMMARY JUDGMENT

       Having read Plaintiffs’ Motion for Summary Judgment, after full consideration of the

motion, the documentary evidence, arguments of counsel, all papers and pleadings submitted in

this matter, and good cause appearing therefore, the Court finds under applicable rules and

regulations, the Secretary of Health is collaterally estopped from relitigating the issue of TTFT

coverage for Plaintiffs. Moreover, the Court finds that the Secretary’s decisions by and through

the Medicare Appeals Council denying coverage for TTFT are arbitrary and capricious and

unsupported by substantial evidence.

       IT IS HEREBY ORDERED that Summary judgment of coverage is HEREBY

GRANTED in favor of Plaintiffs Roy Wilmoth, Jr., Maureen Piekanski, and Edwin R. Banks,

and the case is hereby remanded to the Secretary with an order to provide coverage for these

beneficiaries’ TTFT claims.

       SO ORDERED.

       Dated: _______________                        ____________________________
                                                     Hon. _______________________
                                                     United States District Judge
